Filed pursuant to Rule 424(b)(3) File No. 333-179641 Grant Park Fund January 2015 Update February 24, 2015 Supplement dated February 24, 2015 to Prospectus dated May 08, 2014 Class January ROR YTD ROR Net Asset Value Net Asset Value per Unit A 2.8% 2.8% $15.9M B 2.8% 2.8% $165.0M Legacy 1 2.9% 2.9% $2.7M $962.40 Legacy 2 2.9% 2.9% $0.9M $946.90 Global 1 3.0% 3.0% $14.0M $940.45 Global 2 3.0% 3.0% $6.0M $925.29 Global 3 2.8% 2.8% $99.0M $835.43 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Sector Commentary Currencies:The Swiss franc rose sharply after the Swiss National Bank unexpectedly announced it would no longer hold the Swiss franc at a fixed exchange rate with the euro.The euro further weakened after the European Central Bank (ECB) announced its plans to expand quantitative easing.The Canadian dollar declined as weakness in the energy markets drove the currency sharply lower. Energy:Crude oil prices continued to decline as global supplies remained strong amidst weak overall demand.Natural gas markets also fell as inventories declined less than forecast. Equities:European equity markets moved higher after the ECB expanded its quantitative easing initiatives.U.S. equity markets weakened following soft economic data, disappointing corporate earnings and continued declines in the energy sector. Fixed Income:U.S. Treasury markets rose due to increased demand for safe-haven assets which was prompted by the uncertainty surrounding economic stability in Europe and steep price declines in the energy markets.Speculation the U.S. Federal Reserve may delay raising interest rates also supported fixed-income markets.The German Bund strengthened after the ECB announced its plans to purchase over €1 trillion of European sovereign debt over the next 2 years. Grains/Foods:Grains prices declined after the U.S. Department of Agriculture reported stronger-than-expected supplies and weak export sales.Soybean markets moved to a new low as export sales slipped because of large cancellations by China. Metals:Gold prices rose with an increase in demand for safe-haven assets as investors attempted to hedge against declines in the euro.Copper markets finished lower as global inventories increased and concerns grew over slowing Chinese growth. Additional Information:For the Fund’s monthly Account Statement, including the net asset value per unit, and related information, please visit our website at www.grantparkfunds.com. Sincerely, David Kavanagh President Daily fund performance and weekly commentaries are available on our website at www.grantparkfunds.com. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended January 31, 2015 STATEMENT OF INCOME Trading Income (Loss) Monthly Performance Year to Date Performance Realized Trading Income (Loss) Change In Unrealized Income (Loss) 3,386,509 3,386,509 Brokerage Commission -113,204 -113,204 Exchange, Clearing Fee and NFA Charges 0 0 Other Trading Costs -266,889 -266,889 Change in Accrued Commission -8,520 -8,520 Net Trading Income (Loss) Other Income MonthlyPerformance Year to Date Performance Interest, U.S. Obligations $88,113 Interest, Other 27,690 27,690 U.S. Government Securities Gain (Loss) 0 0 Dividend Income 0 0 Total Income (Loss) Expenses MonthlyPerformance Year to Date Performance Management Fee $0 $0 Incentive Fee 2,113,168 2,113,168 Operating Expenses 64,769 64,769 Organization and Offering Expenses 75,032 75,032 Brokerage Expenses 1,340,392 1,340,392 Dividend Expenses 0 0 Total Expenses 3,593,361 3,593,361 Net Income (Loss) $8,386,133 $8,386,133 Statement of Changes in Net Asset Value MonthlyPerformance Year to Date Performance Beginning Balance Additions 115,000 115,000 Net Income (Loss) 8,386,133 8,386,133 Redemptions -3,494,148 -3,494,148 Balance at January 31, 2015 PERFORMANCE SUMMARY BY CLASS Class Net Asset Value per Unit Units Net Asset Value Monthly ROR Year to Date ROR A 2.82% 2.82% B 2.77% 2.77% Legacy 1 $962.401 2,827.74462 $2,721,424 2.91% 2.91% Legacy 2 $946.898 987.54995 $935,109 2.89% 2.89% Global 1 $940.448 14,853.00237 2.98% 2.98% Global 2 $925.293 $6,014,176 2.96% 2.96% Global 3 $835.434 2.83% 2.83% To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
